UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                              )
ROBERT ANDREW REED,                           )
                                              )
                        Petitioner,           )
                                              )
                        v.                    )       Civil Action No. 14-0530 (BAH)
                                              )
UNITED STATES OF AMERICA et al.,              )
                                              )
                                              )
                        Respondents.          )
__________________________________________    )


                                     MEMORANDUM OPINION

        Petitioner Robert Andrew Reed has filed a “Petition Under 28 U.S.C. § 2254 for Writ

of Habeas Corpus by a Person in State Custody,” ECF No. 1.        He challenges his conviction

entered by the Superior Court of the District of Columbia in March 2010 on the ground that

the prosecuting attorney withheld exculpatory evidence during his jury trial.        See Pet.,

ECF pp. 1, 5, 9.   For the following reasons, the Court finds that it lacks jurisdiction to hear

the petition and, thus, will dismiss the case.

        Unlike prisoners convicted in state courts or those convicted in a United States

District Court, "a District of Columbia prisoner has no recourse to a federal judicial forum

unless [he shows that] the local remedy is inadequate or ineffective to test the legality of

his detention.@    Garris v. Lindsay, 794 F.2d 722, 726 (D.C. Cir.), cert. denied, 479 U.S. 993

(1986) (internal footnote and quotation marks omitted); see Byrd v. Henderson, 119 F.3d

34, 37 (D.C. Cir. 1997) ("In order to collaterally attack his sentence in an Article III court a

District of Columbia prisoner faces a hurdle that a federal prisoner does not.").      It is


                                                  1
established that challenges to a Superior Court judgment of conviction must be pursued in

that court under D.C. Code ' 23-110.    See Blair-Bey v. Quick, 151 F.3d 1036, 1042-43 (D.C.

Cir. 1998).   Under the local statute, a District of Columbia prisoner may move to vacate,

set aside, or correct his sentence on grounds, among others, that A(1) the sentence was

imposed in violation of the Constitution . . . .@ D.C. Code ' 23-110(a).    The statute further

provides that

     [an] application for a writ of habeas corpus in behalf of a prisoner who is
     authorized to apply for relief by motion pursuant to this section shall not be
     entertained by . . . any Federal . . . court if it appears . . . that the Superior Court
     has denied him relief, unless it also appears that the remedy by motion is
     inadequate or ineffective to test the legality of his detention.

D.C. Code ' 23-110(g).    ASection 23-110(g)'s plain language makes clear that it only

divests federal courts of jurisdiction to hear habeas petitions by prisoners who could have

raised viable claims pursuant to section 23-110(a).@     Williams v. Martinez, 586 F.3d 995,

998 (D.C. Cir. 2009); see id. at 999 (concluding that this Court could review a Afederal

habeas petition asserting ineffective assistance of appellate counsel after [the petitioner

has] moved to recall the mandate in the D.C. Court of Appeals@ because such a claim is not

available via a ' 23-110 motion); see accord Sanders v. Caraway, 859 F. Supp. 2d 78, 80-81

(D.D.C. 2012).

       The government’s failure to disclose exculpatory evidence at trial is a viable due

process claim under D.C. Code § 23-110(a).      See Coleman v. Ives, 841 F. Supp. 2d 333, 335

(D.D.C. 2012) (finding “claims arising from errors that occurred during [] trial . . . foreclosed

from federal court review by § 23-110”); Wright v. Stansberry, 677 F. Supp. 2d 286, 288

(D.D.C. 2010), citing Wright v. U.S., 979 A.2d 26 (D.C. 2009)(discussing D.C. Court of

Appeals’ treatment of § 23-110 motion raising violations of Brady v. Maryland, 373 U.S. 83


                                                2
(1963)).   Petitioner has not shown that his local remedy is ineffective or inadequate, and

an unsuccessful appeal or collateral proceeding does not otherwise suffice to overcome the

jurisdictional hurdle.   See Garris, 794 F.2d at 727 (A[M]ere lack of success on [direct]

appeal does not pave the way for collateral attack.@) (footnote and citations omitted);

accord Bruton v. Ashcroft, 48 Fed. Appx. 336 (D.C. Cir. 2002) (AThe [28 U.S.C.] ' 2255

remedy is not inadequate or ineffective simply because ' 2255 relief has already been

denied.@) (citing Charles v. Chandler, 180 F.3d 753, 756 (6th Cir. 1999) (collecting cases));

Wilson v. Off. of the Chairperson, 892 F. Supp. 277, 280 (D.D.C. 1995) (AA petitioner may not

complain that the remedies provided him by D.C. Code ' 23-110 are inadequate merely

because he was unsuccessful when he invoked them.@).

       For the foregoing reasons, this action is dismissed for want of jurisdiction.   A

separate Order accompanies this Memorandum Opinion.




                                                        /s/  Beryl A. Howell
                                                   UNITED STATES DISTRICT JUDGE
DATE: April 7, 2014




                                               3